Name: Commission Regulation (EC) No 1429/94 of 22 June 1994 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 July to 30 September 1993
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  economic policy;  agri-foodstuffs;  production;  fisheries
 Date Published: nan

 23 . 6 . 94 Official Journal of the European Communities No L 156/3 COMMISSION REGULATION (EC) No 1429/94 of 22 June 1994 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 July to 30 September 1993 of bigeye tuna, higher than those sold and delivered during the same quarter of the last three fishing years and, in the case of yellowfin tuna weighing more than 10 kilograms and albacore higher than 110 % of those sold and delivered during the same quarter of the 1984, 1985 and 1986 fishing years ; whereas these quantities exceed the limits laid down in the second indent of Article 1 8 (4) of Regulation (EEC) No 3759/92 for bigeye tuna and in the third indent for yellofin tuna weighing more than 10 kilgorams and albacore ; whereas the total quantities allo ­ cated to the producers' organization concerned should be determined in proportion to their respective production during the same quarter of the 1984, 1985 and 1986 fishing years ; Whereas a decision to grant the compensating allowance for the period 1 July to 30 September 1993 should be adopted therefore for the products in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Council Regulation (EEC) No 1 891 /93 (2), and in particular Article 18 (8) thereof, Whereas the compensating allowance referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during a calendar quarter for which prices are recorded, where the average quarterly price on the Community market and the free-at-frontier price plus any applicable countervailing charge are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation on the Community market has shown that for all species of the product in question, during the period 1 July to 30 September 1993, both the average quarterly market price and the free-at ­ frontier price referred to in Article 1 8 of Regulation (EEC) No 3759/92 were lower than 93 % of the Community producer price in force as laid down in Commission Regulation (EEC) No 351 /93 fixing, in respect of the 1 993 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 (3); Whereas the quantities eligible for the allowance, within the meaning of Article 18 (2) of Regulation (EEC) No 3759/92, may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 4 of that Article ; Whereas, in the case of yellowfin tuna, weighing not more than 10 kilograms and skipjack tuna, none of these limits is exceeded and consequently there is no need to determine the maximum quantities in respect of which the allowance may be granted ; Whereas the quantities sold and delivered during the quarter concerned to the canning industry established in the customs territory of the Community were in the case HAS ADOPTED THIS REGULATION : Article 1 The compensating allowance referred to in Article 18 of Regulation (EEC) No 3759/92 shall be granted for the period 1 July to 30 September 1993 in respect of the products listed below : (Ecu/tonne) Products Maximum amount of allowance within the meaning of the first and second indents of Article 18.(3) of Regulation (EEC) No 3759/92 Yellowfin tuna, larger than 10 kg 86 Yellowfin tuna, smaller than 10 kg 50 Skipjack tuna 73 Bigeye tuna 76 Albacore tuna 165(') OJ No L 388, 31 . 12. 1992, p. 1 . 0 OJ No L 172, 15. 7. 1993, p . 1 . 3 OJ No L 41 , 18 . 2. 1993, p . 12. No L 156/4 Official Journal of the European Communities 23 . 6. 94 2. The allocation of the total quantities amongst the producers' organizations concerned is specified in the Annex hereto. Article 2 1 . For each of the species the total quantities that may be eligible for the allowance are hereby limited as follows : (tonnes) Yellowfin tuna, larger than 10 kg 17 442 Bigeye tuna 1 524 Albacore tuna 395 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission 23 . 6. 94 Official Journal of the European Communities No L 156/5 ANNEX Allocation among the producers' organizations of the quantities of tuna that may be eligible for the compensating allowance for the period 1 July to 30 September 1993, pursuant to Article 18 (5) of Regulation (EEC) No 3759/92, with quantities for each percen ­ tage tranche of allowance Yellowfin tuna, &gt; 10 kg (tonnes) Producers' organization Quantities eligible for allowance of 100% (first indent of Article 18 (5)) of 95 % (second indent of Article 18 (5)) of 90 % (third indent of Article 18 (5)) Total quantities OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 4 731 473 307 5 511 OrganizaciÃ ³n de Productores de TunÃ ­dos Congelados (OPTUC) 4 766 0 0 4 766 Organisation de producteurs de thon congelÃ © (Orthongel) 5 434 543 1 188 7 165 Total quantities 14 931 1 016 1 495 17 442 Albacore (tonnes) Producers' organization Quantities eligible for allowance of 100% (first indent of Article 18 (5)) of 95 % (second indent of Article 18 (5)) of 90 % (third indent of Article 18 (5)) Total quantities OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 69 7 22 98 OrganizaciÃ ³n de Productores de TunÃ ­dos Congelados (OPTUC) 5 1 22 28 Organisation de producteurs de thon congelÃ © (Orthongel) 25 0 0 25 Associacao de Produtores de Atum e Similares dos Azores (APASA) 201 20 23 244 Total quantities 300 28 67 395 Bigeye tuna (tonnes) Producers' organization Quantities eligible for allowance of 100% (first indent of Article 18 (5)) of 95 % (second indent of Article 18 (5)) of 90 % (third indent of Article 18 (5)) Total quantities OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 866 0 0 866 OrganizaciÃ ³n de Productores de TunÃ ­dos Congelados (OPTUC) 17 0 0 17 Organisation de producteurs de thon congelÃ © (Orthongel) 50 0 0 50 AssociaÃ §Ã £o de Produtores de Atum e Similares dos Azores (APASA) 591 0 0 591 Total quantities 1 524 0 0 1 524